Exhibit 10.22

 

EXECUTION COPY

 

Share Pledge Agreement

 

Pursuant to the Acquisition Agreement dated as of July 27, 2004 by and between
AsiaInfo Holdings, Inc., a Delaware corporation (“AsiaInfo”) and Lenovo Group
Limited, a Hong Kong corporation (“LGL”) (the “Acquisition Agreement”), and as
supplemented and amended by Supplement and Amendment No.1 to Acquisition
Agreement, dated as of October 1, 2004, by and between AsiaInfo and LGL (the
“Supplement”; the Acquisition Agreement, as supplemented and amended by the
Supplement, shall be referred to herein as the “Amended Acquisition Agreement”),
this Share Pledge Agreement (this “Agreement”) has been executed by and among
the following parties on October 19, 2004 in Beijing. In the event of any
inconsistencies between the Amended Acquisition Agreement and this Agreement,
the provisions of the Amended Acquisition Agreement shall prevail.

 

Party A: Lenovo-AsiaInfo Technologies, Inc. (hereinafter “Pledgee”)

 

Address:   

4/F Zhongdian Information Tower, No.6 Zhongguancun South

Street, Haidian District, Beijing 100086, P.R. China

 

Party B: Lenovo Manufacturing Limited (hereinafter “Pledgor “)

 

Address:   

P.O. Box 71, Craigmuir Chambers, Road Town, Tortola, British

Virgin Islands

 

Party C: Lenovo Computer System and Technology Service Limited. (hereinafter
“Party C”)

 

Address:   

No. 6 Chuangye Road, Shangdi, Haidian District, Beijing 100085,

P.R. China

 

1



--------------------------------------------------------------------------------

Whereas:

 

1. Pledgor is a company duly organized and existing under the laws of the
British Virgin Islands (hereinafter referred to as “BVI”), and holds 25% of the
equity interest in Party C. Party C is a limited liability company registered in
Beijing, the People’s Republic of China (hereinafter referred to as “China”) and
duly organized and existing under the laws of China engaging in information
technology related business.

 

2. Pledgee is a wholly-foreign-owned enterprise registered in Beijing, China and
duly organized and existing under the laws of China. Pledgee and Party C have
executed a Business Cooperation Agreement (as defined below);

 

3. Pledgor hereby pledges all of its equity interest in Party C to Pledgee as
security for all payments due and payable by Party C to Pledgee, including
without limitation, the consulting and service fees under the Business
Cooperation Agreement.

 

4. Party C intends to acknowledge the respective rights and obligations of
Pledgor and Pledgee under this Agreement, and to provide any necessary
assistance in registering the Pledge;

 

Therefore, the Parties have mutually agreed to execute this Agreement upon the
following terms.

 

1. Definitions

 

Unless otherwise provided for in this Agreement, the terms below shall have the
following meanings:

 

  1.1 “Pledge” shall refer to the security interest granted by Pledgor to
Pledgee pursuant to Article 2 of this Agreement, i.e., the right of Pledgee to
be compensated on a preferential basis upon the conversion, auction or sale of
the Equity Interest.

 

2



--------------------------------------------------------------------------------

  1.2 “Equity Interest” shall refer to all of the equity interest in Party C
which is currently lawfully held by or to be acquired by Pledgor.

 

  1.3 “Term of Pledge” shall refer to the term set forth in Section 3.2 of this
Agreement.

 

  1.4 “Business Cooperation Agreement” shall refer to the Exclusive Business
Cooperation Agreement executed by and between Party C (which is partially owned
by Pledgor) and Pledgee on October 19, 2004.

 

  1.5 “Event of Default” shall refer to any of the circumstances set forth in
Article 7 of this Agreement.

 

  1.6 “Notice of Default” shall refer to the notice issued by Pledgee in
accordance with this Agreement declaring an Event of Default.

 

2. The Pledge

 

As security for the prompt and complete performance of all or any part of the
payments due and payable by Party C to Pledgee (whether by virtue of maturity,
acceleration or otherwise), including without limitation the consulting and
services fees, under the Business Cooperation Agreement, Pledgor hereby agrees
to pledge and pledges the Equity Interest in Party C which is currently lawfully
held by or to be acquired by Pledgor, to Pledgee.

 

3. Term of the Pledge

 

  3.1 This Agreement shall become effective as of the date when this Agreement
is approved by the governmental authority authorized by the Ministry of Commerce
of the People’s Republic of China. The Pledge shall be continuously valid until
all payment obligations under the Business Cooperation Agreement have been
fulfilled by Party C. The parties agree that Party C shall, within 10 business
days following the execution of this Agreement, complete the related government
approval and filing procedure of the Pledge, and shall register the Pledge in
the Shareholders’ Register of Party C.

 

3



--------------------------------------------------------------------------------

  3.2 During the term of the Pledge, in the event Party C fails to pay the
consulting or service fees in accordance with the Business Cooperation Agreement
to Pledgee, Pledgee shall have the right, but not the obligation, to dispose of
the Equity Interest in accordance with the provisions of this Agreement.

 

4. Custody of Pledge Records

 

  4.1 Upon the registration of the Pledge in the Shareholders’ Register of Party
C, Pledgor shall deliver to Pledgee’s custody the capital contribution
certificate for the Equity Interest and the Shareholders’ Register of Party C.
Pledgee shall have custody of such records during the entire term of the Pledge
set forth in this Agreement.

 

  4.2 Pledgee shall have the right to collect dividends generated by the Equity
Interest during the term of the Pledge.

 

5. Representations and Warranties of Pledgor

 

  5.1 Pledgor is the sole legal and beneficial owner of the Equity Interest.

 

  5.2 Pledgee shall have the right to dispose of and transfer the Equity
Interest in accordance with the provisions set forth in this Agreement.

 

  5.3 Except for the Pledge, Pledgor has not created any security interest or
other encumbrance over the Equity Interest.

 

4



--------------------------------------------------------------------------------

6. Covenants and Further Agreements of Pledgor

 

  6.1 Pledgor hereby covenants to the Pledgee, that during the term of this
Agreement, Pledgor:

 

  6.1.1 shall not transfer the Equity Interest, incur or permit the existence of
any security interest or other encumbrance that may affect the Pledgee’s rights
and interests in the Equity Interest, without the prior written consent of
Pledgee, except for the performance of the Equity Transfer Arrangement Agreement
executed by Pledgor, Pledgee and Party C on October 19, 2004;

 

  6.1.2 shall comply with the provisions of all laws and regulations applicable
to Pledge, and shall, within 5 days of receipt of any notice, order or
recommendation issued or prepared by relevant competent authorities regarding
the Pledge, present the aforementioned notice, order or recommendation to
Pledgee, and shall comply with the aforementioned notice, order or
recommendation or submit objections and representations with respect to the
aforementioned matters upon Pledgee’s reasonable request; and

 

  6.1.3 promptly notify Pledgee of any event or notice received by Pledgor that
may have an impact on Pledgee’s rights to the Equity Interest or any portion
thereof, as well as any event or notice received by Pledgor that may have an
impact on any guarantees and other obligations of Pledgor under this Agreement.

 

5



--------------------------------------------------------------------------------

  6.2 Pledgor agrees that the rights acquired by Pledgee in accordance with this
Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgor or any successors or representatives of Pledgor or any other persons
through any legal proceedings.

 

  6.3 To protect or perfect the security interest granted by this Agreement for
payment of the consulting and service fees under the Business Cooperation
Agreement, Pledgor hereby undertakes to execute in good faith and to cause other
parties who have an interest in the Pledge to execute all certificates,
agreements, deeds and/or covenants reasonably required by Pledgee. Pledgor also
undertakes to perform and to cause other parties who have an interest in the
Pledge to perform actions reasonably required by Pledgee, to facilitate the
exercise by Pledgee of its rights and authority granted thereto by this
Agreement, and to enter into all relevant documents regarding ownership of
equity interest with Pledgee or a designee(s) of Pledgee (natural persons/legal
persons). Pledgor undertakes to provide Pledgee within a reasonable time with
all notices, orders and decisions regarding the Pledge reasonably requested by
Pledgee.

 

  6.4 Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of such guarantees, promises,
agreements, representations and conditions hereunder by Pledgor, Pledgor shall
compensate for all the losses suffered by the Pledgee.

 

7. Event of Default

 

  7.1 Each of the following shall be an Event of Default:

 

  7.1.1 Party C fails to pay in full any of the consulting and service fees
payable under the Business Cooperation Agreement or breaches any other
obligations of Party C thereunder;

 

6



--------------------------------------------------------------------------------

  7.1.2 Any representation or warranty by Pledgor in Article 5 of this Agreement
contains material misrepresentations or errors, and/or Pledgor violates any of
the warranties in Article 5 of this Agreement or any of the covenants in Article
6 of this Agreement;

 

  7.1.3 Pledgor breaches any provisions of this Agreement;

 

  7.1.4 Except as expressly stipulated in Section 6.1.1, Pledgor transfers or
purports to transfer or abandons the Equity Interest pledged or assigns the
Equity Interest pledged without the written consent of Pledgee;

 

  7.1.5 Any of Pledgor’s own loans, guarantees, indemnifications, promises or
other debt liabilities to any third party or parties (1) become subject to a
demand of early repayment or performance due to a default on the part of
Pledgor; or (2) become due but are not capable of being repaid or performed in a
timely manner by Pledgor;

 

  7.1.6 Any approval, license, permit or authorization of government agencies
that makes this Agreement enforceable, legal and effective is withdrawn,
terminated, invalidated or substantively changed;

 

  7.1.7 The promulgation of applicable laws renders this Agreement illegal or
renders it impossible for Pledgor to continue to perform its obligations under
this Agreement;

 

  7.1.8 Adverse changes in properties owned by Pledgor, which in the judgment of
Pledgee may affect the Pledgor’s ability to perform its obligations under this;

 

7



--------------------------------------------------------------------------------

  7.1.9 The successor or custodian of Party C is only capable of partially
performing or refuses to perform the payment obligations under the Business
Cooperation Agreement; and

 

  7.1.10 Any other circumstances that may affect the ability of Pledgee to
exercise its right under the Pledge.

 

  7.2 Upon notice or discovery of the occurrence of any circumstances or events
described in Section 7.1 or any circumstances or events that may lead to the
circumstances described in Section 7.1, Pledgor shall immediately notify Pledgee
in writing of such occurrence.

 

  7.3 Unless an Event of Default set forth in Section 7.1 has been successfully
resolved to Pledgee’s satisfaction, Pledgee may issue a Notice of Default to
Pledgor in writing upon the occurrence of such Event of Default or at any time
thereafter and dispose of the Pledge in accordance with the provisions of
Article 8 of this Agreement.

 

8. Exercise of Pledge

 

  8.1 Subject to the provisions of Section 7.3, Pledgee may exercise the right
to enforce the Pledge concurrently with the issuance of a Notice of Default in
accordance with Section 7.2 or at any time after the issuance of such Notice of
Default. Once Pledgee elects to enforce the Pledge, Pledgor shall cease to be
entitled to any rights or interests associated with the Equity Interest.

 

  8.2 Upon the occurrence of an Event of Default, Pledgee is entitled to hold
the Equity Interest pledged hereunder and to dispose of the Equity Interest, to
the extent permitted and in accordance with applicable law, and to keep all

 

8



--------------------------------------------------------------------------------

of the proceeds of disposition and Pledgor hereby waives any rights it may have
to demand any such proceeds from Pledgee. Likewise, in such circumstance Pledgor
shall have no obligation to Pledgee for any deficiency remaining after such
disposition of the Equity Interest.

 

  8.3 When Pledgee disposes of the Pledge in accordance with this Agreement,
Pledgor and Party C shall provide all necessary assistance to enable Pledgee to
enforce the Pledge in accordance with this Agreement.

 

  8.4 Notwithstanding any provisions to the contrary in this Agreement, any and
all liability of Pledgor under this Agreement shall be limited to the Equity
Interest in Party C and the Pledgor shall not be required to undertake any
liability or provide any remedy from assets other than the Equity Interest.

 

9. Assignment

 

  9.1 Without Pledgee’s prior written consent, Pledgor shall not have the right
to assign or delegate its rights and obligations under this Agreement.

 

  9.2 This Agreement shall be binding on Pledgor and its successors and
permitted assigns, and shall be valid with respect to Pledgee and each of its
successors and assigns.

 

  9.3 At any time, Pledgee may assign any and all of its rights and obligations
under the Business Cooperation Agreement to its designee(s) (natural/legal
persons, who shall be qualified to be assign(s) in accordance with relevant laws
and regulations), in which case such designee(s) shall have the all rights and
obligations of Pledgee under this Agreement, as if it were the original party to
this Agreement. When the Pledgee assigns its rights and obligations under the
Business Cooperation Agreement to a designee, upon Pledgee’s request, Pledgor
shall execute relevant agreements or other documents relating to such
assignment.

 

9



--------------------------------------------------------------------------------

  9.4 In the event of a change in Pledgee due to an assignment, Pledgor shall,
at the request of Pledgee, execute a new pledge agreement with the new pledgee
on the same terms and conditions as this Agreement.

 

  9.5 Pledgor shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by the parties hereto or any of them,
including the Equity Transfer Arrangement Agreement and the Power of Attorney
granted to Pledgee, perform the obligations hereunder and thereunder, and
refrain from any action or omission that may affect the effectiveness and
enforceability thereof. Any remaining rights of Pledgor with respect to the
Equity Interest pledged hereunder shall not be exercised by Pledgor except in
accordance with the written instructions of Pledgee.

 

10. Termination

 

Upon the full payment of the consulting and service fees under the Business
Cooperation Agreement and upon termination of Party C’s obligations under the
Business Cooperation Agreement, this Agreement shall be terminated.

 

11. Handling Fees and Other Expenses

 

All fees and out-of-pocket expenses relating to this Agreement, including legal
costs, cost of production, stamp tax and any other taxes and fees shall be borne
by Party C. In the event that the law requires Pledgee to pay relevant taxes,
Party C shall fully reimburse Pledgee for all such taxes paid by it.

 

10



--------------------------------------------------------------------------------

12. The Duty to Maintain Confidentiality

 

The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. Each Party
shall maintain the confidentiality of all such information, and without
obtaining the written consent of other Parties, it shall not disclose any
relevant information to any third parties, except in the following
circumstances: (a) such information is or will be in the public domain (provided
that this is not the result of a public disclosure by the receiving party); (b)
information disclosed as required by applicable laws or rules or regulations of
any stock exchange; or (c) information required to be disclosed by any Party to
its legal counsel or financial advisor regarding the transaction contemplated
hereunder, and such legal counsel or financial advisor are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by any staff member or agent hired by any Party shall
be deemed disclosure of such confidential information by such Party and such
Party shall be held liable for such breach under this Agreement. This section
shall survive the termination of this Agreement for any reason.

 

13. Governing Law and Resolution of Disputes

 

  13.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

  13.2 Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach termination or invalidity thereof, shall be settled by
arbitration at the Hong Kong International Arbitration Center (“HKIAC”)

 

11



--------------------------------------------------------------------------------

under the UNCITRAL Arbitration Rule. For the purpose of such arbitration, there
shall be a board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators, each of Pledgor and Pledgee shall select one (1) member and the
third member shall be selected by mutual agreement on a third member within
twenty (20) days after their selection, such third member shall thereafter be
selected by the HKIAC upon application made to it for such purpose. The language
used in such arbitration shall be English, and the place of arbitration shall be
in Hong Kong at HKIAC. Any such arbitration shall be administered by HKIAC in
accordance with HKIAC Procedures for Arbitration in force at the date of this
Agreement including any additions to the UNCITRAL Arbitration Rules as are
therein contained. The decision by the Board of Arbitration shall be final and
binding on the parties.

 

  13.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

14. Notices

 

  14.1 All notices and other communications required or permitted to be given by
a Party to the other Parties pursuant to this Agreement shall be delivered
personally or sent by registered mail, postage prepaid, by a commercial courier
service or by facsimile transmission to the address of the other Parties set
forth below. A confirmation copy of each notice shall also be sent by E-mail to
such other Parties. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows:

 

  14.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified in such notices.

 

  14.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

12



--------------------------------------------------------------------------------

  14.2 For the purpose of giving notices, the contact details of the Parties are
as follows:

 

Party A:  

4/F Zhongdian Information Tower, No.6 Zhongguancun South Street,

Haidian District, Beijing 100086, P.R. China

    Attn: Yu Dong     Phone: +86-10-6250 1658     Facsimile: +86-10-6250 1665  
  E-mail: dongyu@asiainfo.com

 

Party B:   No. 6 Chuangye Road, Shangdi, Haidian District, Beijing 100085, P.R.
China     Attn: Yang Huan     Phone: +86-10-5886-5686     Facsimile:
+86-10-5886-5692     E-mail: yanghuan@lenovo.com

 

Party C:   No. 6 Chuangye Road, Shangdi, Haidian District, Beijing 100085, P.R.
China     Attn: Yu Bing     Phone: +86-10-6250 1319     Facsimile: +86-10-6250
1668     E-mail: yubing@lenovoai.com

 

  14.3 Any Party may at any time change its contact details for notices by
delivering a notice to the other Parties setting forth its new contact details
in accordance with the terms hereof.

 

13



--------------------------------------------------------------------------------

15. Severability

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

 

16. Attachments

 

The attachments to this Agreement shall be an integral part of this Agreement.

 

17. Effectiveness

 

  17.1 Any amendments, changes and supplements to this Agreement shall be in
writing and shall become effective upon completion of the approval by the
governmental authority authorized by Ministry of Commerce of the People’s
Republic of China after the affixation of the signatures or seals of the
parties.

 

  17.2 This Agreement is written in both Chinese and English. The parties hereto
shall execute five originals, one for each party, and two for government
approval and filing procedure. Each original shall have equal validity. In case
there is any conflict between the Chinese version and the English version, the
Chinese version shall prevail.

 

14



--------------------------------------------------------------------------------

Party A: Lenovo-AsiaInfo Technologies, Inc. By:  

 

/s/ Yu Bing

--------------------------------------------------------------------------------

Name:   Yu Bing Title:   President and Chief Executive Officer Party B: Lenovo
Manufacturing Ltd. By:  

/s/ Wang Xiaoyan

--------------------------------------------------------------------------------

Name:   Wang Xiaoyan Title:   Director
Party C: Lenovo Computer System and Technology Service Limited By:  

/s/ Wang Xiaoyan

--------------------------------------------------------------------------------

Name:   Wang Xiaoyan Title:   Director

 

15



--------------------------------------------------------------------------------

Attachments:

 

1. Shareholders’ List of Lenovo Computer System and Technology Service Limited
(Party C);

 

2. The Capital Contribution Certificate for the Formation of Lenovo Computer
System and Technology Service Limited (Party C);

 

3. Exclusive Business Cooperation Agreement.

 

16



--------------------------------------------------------------------------------

Attachment 1

 

Shareholders’ Register of Lenovo Computer System and Technology Service Limited

 

1. Lenovo (Beijing) Limited (Business License No.: Qidujingzongzi No.012723)
owns and holds 75% of the equity interest of Lenovo Computer System and
Technology Service Limited, and such 75% equity interest has been pledged to
Lenovo-AsiaInfo Technologies, Inc.

 

2. Lenovo Manufacturing Limited owns and holds 25% of the equity interest of
Lenovo Computer System and Technology Service Limited, and such 25% equity
interest has been pledged to Lenovo- AsiaInfo Technologies, Inc.

 

Lenovo Computer System and Technology Service
Limited By:  

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

Name:   Yang Yuanqing Title:   Legal Representative October 19, 2004

 

17



--------------------------------------------------------------------------------

Attachment 2

 

Capital Contribution Certificate for

Lenovo Computer System and Technology Service Limited

(No.: 001)

 

It is hereby certified that Lenovo (Beijing) Limited (Business License
No.:Qidujingzongzi No.012723) has contributed Renminbi Thirty Seven Million Five
Hundred Thousand (RMB37,500,000.00) to hold 75% of the equity interest of Lenovo
Computer System and Technology Service Limited, and such 75% equity interest has
been pledged to Lenovo-AsiaInfo Technologies, Inc.

 

Lenovo Computer System and Technology Service Limited By:  

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

Name:   Yang Yuanqing Title:   Legal Representative October 19, 2004

 

18



--------------------------------------------------------------------------------

Capital Contribution Certificate for

Lenovo Computer System and Technology Service Limited

(No.: 001)

 

It is hereby certified that Lenovo Manufacturing Limited. has contributed
Renminbi Twelve Million Five Hundred Thousand (RMB12,500,000.00) to hold 25% of
the equity interest of Lenovo Computer System and Technology Service Limited,
and such 25% equity interest has been pledged to Lenovo-AsiaInfo Technologies,
Inc.

 

Lenovo Computer System and Technology Service Limited By:  

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

Name:   Yang Yuanqing Title:   Legal Representative October 19, 2004

 

19